Citation Nr: 1515982	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  11-00 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for atrial fibrillation, claimed as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from. September 1968 to June 1971.

This matter came before the Board of Veterans' Appeals (Board) from a May 2008
rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in
Chicago, Illinois.

In September 2014, the Board remanded for development of the record.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected diabetes mellitus has aggravated atrial fibrillation.


CONCLUSION OF LAW

Atrial fibrillation is secondary to the service-connected diabetes mellitus.  38 C.F.R. § 3.310(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  As the Board has determined that the evidence is sufficient to warrant the grant of service connection for atrial fibrillation, no further discussion of the VCAA is necessary with respect to this claim.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

Upon consideration of the record, the Board has determined that service connection is warranted for the Veteran's atrial fibrillation.  In this regard, the record reflects that the Veteran has been treated for his service-connected diabetes since at least 2001.  A July 2007 consultation report from Iowa Heart Center notes that atrial fibrillation had been discovered the day of consultation.  At that time, the Veteran denied cardiac history.  An April 2009 statement by the Veteran's private physician suggests a relationship between diabetes and atrial fibrillation.  A September 2012 statement by the Veteran's VA primary care physician also suggests such a relationship, noting a higher incidence of atrial fibrillation in those with type 2 diabetes.  

Finally, the December 2014 VA examiner concluded that the atrial fibrillation was at least as likely caused secondary to or aggravated beyond its natural course by the service-connected diabetes mellitus.  He reasoned that his review of pertinent medical literature indicated that diabetes was a condition noted to aggravate or make worse the condition of atrial fibrillation.  The record supports a relationship between the Veteran's service-connected diabetes mellitus and atrial fibrillation.  Accordingly, the Board concludes that service connection for atrial fibrillation is warranted.


ORDER

Entitlement to service connection for atrial fibrillation is granted.


REMAND

The Veteran seeks service connection for hypertension, which he contends is secondary to his service-connected diabetes mellitus.

In the September 2014 remand, the Board directed that an examination be conducted, and indicated that the examiner should address certain pertinent evidence in the record.  Specifically, the Board indicated that the examiner should consider an April 2009 statement by the Veteran's private physician suggesting a relationship between diabetes and the claimed hypertension, and that the examiner should also consider various articles identified by the Veteran's representative supporting an association between diabetes mellitus and hypertension.  See September 2014 Informal Hearing Presentation from Veterans of Foreign Wars of the United States.  

On VA examination in December 2014, the examiner concluded that hypertension was not caused by or aggravated beyond natural progression by the service-connected diabetes mellitus.  He reasoned the following:

Secondary hypertension may be caused by or made worse by diabetes as it affects circulation via the kidney, but there is no evidence of diabetic renal impairment in the veteran's medical history.  The veteran recalls elevated blood pressures in the 1990's that proceeded
the onset of his diagnosis of diabetes in either 2001 or 2003.  He was not officially treated for hypertension until 2007.

In reviewing the examiner's opinion and rationale, it is unclear to the Board whether the examiner considered the medical statements in support of the Veteran's claim, or the articles identified by the Veteran's representative in the September 2014 Informal Hearing Presentation, as specified by the Board in the September 2014 remand.  Thus, the Board has concluded that clarification must be sought.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the VA provider who examined the Veteran in December 2014 again review the electronic record and provide an opinion regarding the etiology of the Veteran's hypertension.  If the examiner determines that an additional examination is necessary, such should be scheduled.

After review of the record to include this remand (and reexamination of the Veteran if deemed necessary), the examiner should provide an addendum report addressing the question of whether the diagnosed hypertension is at least as likely as not (a probability of 50 percent or greater) caused or aggravated (i.e., worsened in severity beyond the natural progress) by diabetes mellitus.  

If aggravation is found, the examiner should determine 
the baseline manifestations of the Veteran's hypertension found prior to aggravation and the increased manifestations, which, in the examiner's opinion, are proximately due to diabetes.  

The examiner is asked consider and address the following in the rationale provided to support his opinion:

a).  The April 2009 letter submitted on the Veteran's behalf from his private physician Dr. S. B.; and

b). The medical articles identified by the Veteran's representative in the September 2014 Informal Hearing Presentation that suggest a link between diabetes mellitus to the development of hypertension.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to the Veteran's lay statements and the private records.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Thereafter, review the VA addendum or examination report to ensure that it is responsive to and in compliance with the directives of this remand; if not, the AOJ should implement corrective procedures.
 
3.  After completing any additional development deemed necessary, the AOJ should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefit requested on appeal is not granted to the appellant's satisfaction, the appellant and her representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since the RO last adjudicated these claims, and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


